[Cite as Gavitt v. Remerowski, 2019-Ohio-3068.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




CHRIS GAVITT,                                     :        APPEAL NO. C-180349
                                                           TRIAL NO. A-1605974
        Plaintiff-Appellant,                      :
                                                              O P I N I O N.
  vs.                                             :

DAVID REMEROWSKI,                                 :

    Defendant-Appellee.                           :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 31, 2019



Law Office of John H. Forg and John H. Forg, III, for Plaintiff-Appellant,

Godbey Law and Edward L. Vardiman, Jr., for Defendant-Appellee.
                     OHIO FIRST DISTRICT COURT OF APPEALS




MYERS, Judge.

       {¶1}   Plaintiff-appellant Chris Gavitt appeals the trial court’s judgment

denying him damages after determining that water runoff from defendant-appellee

David Remerowski’s driveway onto Gavitt’s driveway was a private nuisance and

ordering Remerowski to abate that nuisance.

       {¶2}   In a single assignment of error, Gavitt argues that the trial court erred

in finding that Remerowski was not liable for damage to Gavitt’s driveway caused by

the private nuisance. Finding no error in the trial court’s determination that Gavitt

failed to prove that the specific damage claimed by Gavitt to his driveway was caused

by the water runoff, we affirm its judgment.

                        Factual and Procedural Background


       {¶3}   Gavitt filed suit against Remerowski, alleging that Remerowski had

purposely diverted the flow of water from his own driveway onto Gavitt’s property by

cutting openings into a curb that ran along the driveway, causing damage to Gavitt’s

driveway from the water flow. Gavitt sought both equitable relief, in the form of an

order requiring Remerowski to plug the openings in the curb, and compensatory

damages for the damage caused to Gavitt’s driveway.

       {¶4}   At a bench trial before a visiting judge, Gavitt testified that he

purchased a home in Amberley Village in June of 2016. Gavitt’s home was next door

to, and downhill from, Remerowski’s home. After purchasing the home, Gavitt

observed that during a rainfall, water poured through openings that had been cut

into the curb along Remerowski’s driveway directly onto his own driveway. Videos

depicting this water runoff were admitted into evidence. Remerowski admitted to



                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



Gavitt that he had cut openings into the curb, but he denied responsibility for the

water runoff onto Gavitt’s driveway.

       {¶5}   Gavitt’s driveway was cracked in the area that received the water

runoff, and he testified that he had obtained two estimates to repair the driveway.

These estimates were for $4,600 and $5,815, respectively.           But they involved

replacing Gavitt’s entire driveway, not just the portion of the driveway that received

the water runoff.

       {¶6}   Testimony from Amberley Village zoning and project administrator

Wesley Brown further established that Remerowski had obtained zoning approval in

2001 to replace the curb that ran along his driveway. But in 2002, Remerowski

received a letter from Amberley Village notifying him that the openings cut into his

curb were not a part of the original plans that had been approved and that the

openings needed to be closed and the storm water redirected in an appropriate

direction. Remerowski took no action to fill the openings after receiving this letter.

       {¶7}   Remerowski testified that the plans he submitted to Amberley Village

in 2001 for construction of the curb depicted the drainage openings in the curb. And

he explained that the installation of the curb had no effect on the water flow from his

property onto Gavitt’s, as the water flowed in the same direction both before and

after the curb was installed. Remerowski further testified that the settlement cracks

on Gavitt’s driveway were not caused by the water runoff, as those cracks were

already on the driveway when Remerowski purchased his home in 1990.

       {¶8}   Tyler Camerucci, the owner of an asphalt paving company, testified in

rebuttal that he had viewed Gavitt’s driveway and that it was in poor condition.

Camerucci elaborated that excess water flowing from what he described as “slices” in




                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



the neighbor’s concrete wall had caused a portion of the driveway to become cracked

and broken. He had reviewed the two estimates that Gavitt obtained to repair the

driveway and opined that they were not only reasonable, but were less than he would

charge. Camerucci estimated that it would cost approximately $3,600, plus tax, to

repave only the damaged section of Gavitt’s driveway.

        {¶9}    The visiting judge issued an entry in which he erroneously treated

Gavitt’s complaint as having raised two separate claims: a claim alleging that he was

entitled to compensation for the damage to his driveway caused by Remerowski’s

negligence, and a claim alleging that he was entitled to relief in equity to abate the

private nuisance caused by Remerowski’s diversion of the water. With respect to the

first claim, the visiting judge found that the continuing flow of water caused damage

to Gavitt’s driveway, but that Gavitt had failed to offer sufficient evidence to prove

causation and related damages. We interpret the trial court’s legal conclusion as a

determination that, while the water flow did cause damage to the driveway, Gavitt

failed to establish that the water flow was the sole cause of the damage or what

portion of the damage was in fact caused by the water flow.       But as to the latter

claim, the judge found that Remerowski had intentionally created a private nuisance

by cutting openings into the curb and allowing water to run onto Gavitt’s property,

and he ordered Remerowski to abate the nuisance by sealing the openings in the

curb.

        {¶10} Thereafter, the assigned trial court issued a separate judgment finding

that Remerowski’s actions constituted a private nuisance and requiring him to abate

that nuisance. But the court declined to award monetary damages after determining




                                             4
                      OHIO FIRST DISTRICT COURT OF APPEALS



that Gavitt failed to offer sufficient evidence that the damage to his driveway was

caused by the channeling of water from Remerowski’s property.

                                       Damages


       {¶11} In his sole assignment of error, Gavitt argues that the trial court erred

by not awarding damages after finding that Remerowski had created a private

nuisance. He contends that the visiting judge applied an incorrect standard by

treating his action for monetary damages as a negligence claim.

       {¶12} Gavitt’s complaint raised a single claim alleging that the improper

diversion of water was a private nuisance, and he sought both equitable relief and

monetary damages. As we stated, the visiting judge erroneously found that Gavitt’s

complaint raised two separate claims, one seeking damages for negligence and one

seeking equitable relief for a private nuisance. Despite the visiting judge’s error in

describing Gavitt’s claim as one for negligence, it is clear from the court’s judgment

that it found that Gavitt failed to prove that Remerowski’s diversion of water onto

Gavitt’s driveway caused the specific damage to the driveway claimed by Gavitt.

Further, the separate judgment issued by the assigned trial court correctly

interpreted Gavitt’s complaint as having raised one claim that sought two types of

relief. And it likewise determined that Gavitt failed to prove that the damage to his

driveway was caused by the water runoff from Remerowski’s property.

       {¶13} Gavitt’s assignment of error challenges the weight of the evidence

supporting the trial court’s determination that he failed to prove damages. When

reviewing the manifest weight of the evidence in a civil case, “[w]e weigh the

evidence and all reasonable inferences, consider the credibility of the witnesses, and

determine whether in resolving conflicts in the evidence, the trial court clearly lost its



                                                5
                    OHIO FIRST DISTRICT COURT OF APPEALS



way and created such a manifest miscarriage of justice that its judgment must be

reversed and a new trial ordered.” United States Fire Ins. v. Am. Bonding Co., Inc.,

1st Dist. Hamilton Nos. C-160307 and C-160317, 2016-Ohio-7968, ¶ 16, citing

Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 20.

      {¶14} A trial court’s finding of a private nuisance does not automatically

entitle a plaintiff to an award of monetary damages. Blevins v. Sorrell, 68 Ohio

App.3d 665, 669, 589 N.E.2d 438 (12th Dist.) (holding that “the award of money

damages does not inevitably follow a finding of nuisance”); Myers v. Wild

Wilderness Raceway, L.L.C., 181 Ohio App. 3d 221, 2009-Ohio-874, 908 N.E.2d 950,

¶ 39 (4th Dist.).   The award of monetary damages for a private nuisance is

discretionary with the trier of fact, and will not be reversed absent an abuse of

discretion. Blevins at 669; Myers at ¶ 39; Price v. Parker, 10th Dist. Franklin No.

99AP-298, 2000 WL 256176, *5 (Mar. 9, 2000).

      {¶15} To prove that the water runoff from Gavitt’s property had caused the

damage to his driveway, Gavitt relied on Camerucci’s testimony.          On direct

examination, Camerucci testified that the cracking on Gavitt’s driveway was caused

by excess water runoff. But on cross-examination, he stated that only 50-60 percent

of the damage was caused by the water runoff, and he conceded that his estimation

was just a guess. Gavitt also relied on testimony from Brown, the Amberley Village

zoning and project administrator.      Brown testified that water coming from

Remerowski’s curb had cracked the asphalt on Gavitt’s driveway. But he conceded

on cross-examination that while the water appeared to have caused the damage, he

had no actual knowledge of that, and that the driveway could have been damaged in

another manner.




                                            6
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶16} On this record, we cannot find that the trial court abused its discretion

in declining to award damages for the private nuisance. Gavitt failed to present

definitive testimony that the damage to his driveway was caused by the water runoff

from Remerowski’s property, and the trial court’s determination that Gavitt was not

entitled to monetary damages was not against the weight of the evidence.

       {¶17} We therefore overrule Gavitt’s assignment of error and affirm the

judgment of the trial court.

                                                                      Judgment affirmed.



MOCK, P.J., and BERGERON, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 7